Dewey, J.
This is to be taken to be an averment that the defendant kept a tenement used as a house of ill fame, and for the illegal sale and keeping of intoxicating liquors. The particular description so sets it out, and this is sufficient. It was no objection to the particular description, that there were three other rooms on said fourth story fronting on Main Street. The tenement in which the offence is charged to have been committed was of itself accurately described, and that is sufficient.

Exceptions overruled.